 In the Matter of TROY IRON WORKS, SUBSIDIARY OF REPUBLIC STEELCORPORATIONandBROTHERHOOD OF RAILROAD TRAINMENCase No. R-2928.-Decided September12, 1941Investigation and Certification of Representatives:stipulation for certificationupon pay-roll check.Mr. Thomas F. Patten,of Cleveland, Ohio, for the Company.Mr. J. R. Lavin,of Jamaica, N. Y., for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASE.On June 2, 1941, the Brotherhood of Railroad Trainmen, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City), a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofTroy Iron Works, subsidiary of Republic Steel Corporation, hereincalled the Company, engaged in the manufacture of steel at Troy,New York, and requesting investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 13, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered,nuns pro tune,as of July 31, 1941, an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing on due notice.On July 31, 1941,the Company, the Union, and an attorney for the Board entered intoa "STIPULATION FOR CERTIFICATION UPON PAY-ROLLCHECK."Pursuant to the stipulation, a pay-roll check by comparing theUnion's authorization cards with the pay roll furnished by theCompany was conducted on August 8, 1941, under the direction andsupervision of the Regional Director among all conductors, engi-neers, brakemen, and firemen employed in yard service at the Troy35 N. L. R. B., No. 80.389 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDIron Works Division of the Company in Troy, New York, to deter-mine whether or not said employees desired to be represented by theUnion for the purposes of collective bargaining with the Company.On August 14, 1941, the Regional Director issued and duly servedupon the parties her Cross-Check Report.No objections to theCross-Check Report have been filed by any of the parties.In her Cross-Check Report the Regional. Director reported thatof the 15 eligible employees on the pay roll of the Company as ofJuly 15, 1941, 13 employees have signed cards authorizing the Unionto represent them for the purposes of collective bargaining.Upon the basis of the stipulation, the Cross-Check Report, andthe entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of Troy Iron Works, subsidiary of RepublicSteel Corporation, Troy, New York, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All conductors,, engineers, brakemen, and firemen employed inyard service at the Troy Iron Works Division of the Companyconstitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the National LaborRelations Act.3.Brotherhood of Railroad Trainmen has been designated andselected by a majority of the employees in the above unit as 'theirrepresentative for the purposes of collective bargaining and is theexclusive representative of all the employees in said unit, within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act.IT IS HEREBY CERTIFIED that Brotherhood of Railroad Trainmenhas been designated and selected by a majority of all conductors,engineers, brakemen, and firemen employed in yard service at theTroy Iron Works, subsidiary of Republic Steel Corporation, Troy,New York, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) of theAct, Brotherhood of Railroad Trainmen is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.